Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-18 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-10, 13-18 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Srinivasan et al. (US Pub No. 2003/0101245).  
In regard to claim 1, Srinivasan et al. disclose a method for online reconfiguration of a node in a process control system, wherein the node includes components, where each component is a separate executable running in a separate operating system process as provided by a real time operating system of the node, the method being performed by a node manager of the node to be reconfigured (as shown in Fig. 1A, which is reproduced below for ease of reference and convenience, Srinivasan discloses a system 100 in which one embodiment of the present invention may be implemented, the system comprising a plurality of clients 102, a network 104, a server 106, and a storage 118.  In system 100, each of the clients 102 may be any mechanism capable of communicating with the server 106, including but not limited to a computer running a browser program. The client 102 may communicate with the server 106 using any known protocol, including but not limited to HTTP and FTP, and the client 102 communicates with the server 106 via the network 104.  See para 26-30),

    PNG
    media_image1.png
    1123
    842
    media_image1.png
    Greyscale

the method comprising the steps of: triggering, based on new configuration data and whilst running the at least one of the components to be reconfigured, creation (in Srinivasan, application configuration information defining a reconfigured version of an application 150 is read from storage. This process can be initiated, for example, by a server reconfiguration request or an application reconfiguration request received over an administration channel or via a command line utility.  After constructing an application configuration based on the reconfigured version of the application, the server 106 (FIG. 1) determines whether the reconfigured version of that application successfully initialized. The server 106 relies on its components, such as container 114, to determine that the reconfigured version of the application successfully initialized since the container 114 reads the application configuration and loads the application.  See para 66-71); triggering synchronization of runtime data in each new configuration entity with runtime data of its corresponding existing configuration entity (in Srinivasan, persistent session information related to existing user sessions is accessed so that new service requests from the same user and for the same application can use the existing session information. The session information is "copied" to, or associated with, the new version of the application through a pointer that references the area of memory on which the session information is stored.  See para 74-75); and triggering replacement of the existing configuration entity with its new configuration entity and thereby reconfiguring the node (in Srinivasan, during a server 106 reconfiguration operation, the existing application objects and their associated configuration objects are not changed. Rather, a separate set of objects is constructed to represent the reconfigured version of the application and its configuration. Once the new configuration is ready to be installed in the running server 106, it is defined as the "current" configuration, while the configuration that it replaced is marked as "old." This occurs through redirecting the current configuration pointer 112 to point to the current configuration.  See para 72-73).
In regard to claim 2, Srinivasan et al. disclose further: triggering creation of each new configuration entity within the component to be reconfigured (in Srinivasan, application configuration information defining a reconfigured version of an application 150 is read from storage. This process can be initiated, for example, by a server reconfiguration request or an application reconfiguration request received over an administration channel or via a command line utility.  After constructing an application configuration based on the reconfigured version of the application, the server 106 (FIG. 1) determines whether the reconfigured version of that application successfully initialized. The server 106 relies on its components, such as container 114, to determine that the reconfigured version of the application successfully initialized since the container 114 reads the application configuration and loads the application.  See para 66-71).
In regard to claim 3, Srinivasan et al. disclose further: triggering, whilst running the at least one of the components to be reconfigured, creation of a new component for each of the at least one of the components to be reconfigured such that each new component is implementing a part of the reconfiguration corresponding to its component to be reconfigured, and where each new component is a separate executable running in a separate operating system process as provided by the real time operating system of the node (in Srinivasan, application configuration information defining a reconfigured version of an application 150 is read from storage. This process can be initiated, for example, by a server reconfiguration request or an application reconfiguration request received over an administration channel or via a command line utility.  After constructing an application configuration based on the reconfigured version of the application, the server 106 (FIG. 1) determines whether the reconfigured version of that application successfully initialized. The server 106 relies on its components, such as container 114, to determine that the reconfigured version of the application successfully initialized since the container 114 reads the application configuration and loads the application.  See para 66-71).
In regard to claim 4, Srinivasan et al. disclose further: triggering creation of each new configuration entity within the new component for each of the at least one of the components to be reconfigured (in Srinivasan, application configuration information defining a reconfigured version of an application 150 is read from storage. This process can be initiated, for example, by a server reconfiguration request or an application reconfiguration request received over an administration channel or via a command line utility.  After constructing an application configuration based on the reconfigured version of the application, the server 106 (FIG. 1) determines whether the reconfigured version of that application successfully initialized. The server 106 relies on its components, such as container 114, to determine that the reconfigured version of the application successfully initialized since the container 114 reads the application configuration and loads the application.  See para 66-71).
In regard to claims 5, 16, Srinivasan et al. disclose wherein the reconfiguration is provided to a node manager Application Programming Interface (API) of the new component (in Srinivasan, container 114, in conjunction with server 106, provides the services over which application requests are met and responses provided. Additionally, container 114 contains and manages application components, such as servlets. Container 114 can be built into a server 106, such as a web server or application server, or installed as an add-on component to a server via an API (Application Program Interface).  See para 41).
In regard to claims 6, 17-18, Srinivasan et al. disclose further: evaluating performance of each new component after synchronizing the runtime data but before replacing the existing configuration entity with its new configuration entity (in Srinivasan, application configuration information defining a reconfigured version of an application 150 is read from storage. This process can be initiated, for example, by a server reconfiguration request or an application reconfiguration request received over an administration channel or via a command line utility.  After constructing an application configuration based on the reconfigured version of the application, the server 106 (FIG. 1) determines whether the reconfigured version of that application successfully initialized. The server 106 relies on its components, such as container 114, to determine that the reconfigured version of the application successfully initialized since the container 114 reads the application configuration and loads the application.  See para 66-71).
In regard to claim 7, Srinivasan et al. disclose wherein evaluating the performance comprises: starting parallel execution of each new component and the at least one component to be reconfigured, wherein each new component and the at least one component to be reconfigured are run with same input (in Srinivasan, the server 106 is implemented in a multi-threaded environment. In such an environment, the request processing module 108 and the configuration manager 110 may be running on different threads, which means that they may run concurrently. As a result, while the configuration manager 110 is constructing a new set of configuration data structures 116(2), the request processing module 108 may continue to receive connection requests and application service requests. See para 35); processing in the control system an output generated from execution of the at least one component to be reconfigured (in Srinivasan, application configuration information defining a reconfigured version of an application 150 is read from storage. This process can be initiated, for example, by a server reconfiguration request or an application reconfiguration request received over an administration channel or via a command line utility.  After constructing an application configuration based on the reconfigured version of the application, the server 106 (FIG. 1) determines whether the reconfigured version of that application successfully initialized. The server 106 relies on its components, such as container 114, to determine that the reconfigured version of the application successfully initialized since the container 114 reads the application configuration and loads the application.  See para 66-71); verifying that each new component produces expected output  (in Srinivasan, during a server 106 reconfiguration operation, the existing application objects and their associated configuration objects are not changed. Rather, a separate set of objects is constructed to represent the reconfigured version of the application and its configuration. Once the new configuration is ready to be installed in the running server 106, it is defined as the "current" configuration, while the configuration that it replaced is marked as "old." This occurs through redirecting the current configuration pointer 112 to point to the current configuration.  See para 72-73); and stopping, based on the verifying, execution of each new component and the at least one component to be reconfigured (in Srinivasan, if the reconfigured application results in errors in the container 114, the reconfiguration is rejected and consequently the application is not installed in the server 106 and the error is not propagated throughout the server 106. This is advantageous in that a situation in which an application does not operate properly and thus stops processing, due to installation of corrupted files, is avoided.  See para 72).
In regard to claim 8, Srinivasan et al. disclose wherein each new component is, via the node manager, provided with the input from its corresponding component to be reconfigured (in Srinivasan, persistent session information related to existing user sessions is accessed so that new service requests from the same user and for the same application can use the existing session information. The session information is "copied" to, or associated with, the new version of the application through a pointer that references the area of memory on which the session information is stored.  See para 74-75).
In regard to claim 9, Srinivasan et al. disclose wherein a temporary namespace is used for each new component when evaluating the performance (in Srinivasan, a separate set of objects is constructed to represent the reconfigured version of the application and its configuration. Once the new configuration is ready to be installed in the running server 106, it is defined as the "current" configuration, while the configuration that it replaced is marked as "old." This occurs through redirecting the current configuration pointer 112 to point to the current configuration.  See para 73).
In regard to claim 10, Srinivasan et al. disclose wherein the at least one component to be reconfigured is a control service component and/or a platform component on which the control service component is running (in Srinivasan, container 114, in conjunction with server 106, provides the services over which application requests are met and responses provided. Additionally, container 114 contains and manages application components, such as servlets. Container 114 can be built into a server 106, such as a web server or application server, or installed as an add-on component to a server via an API (Application Program Interface).  See para 41).
In regard to claim 13, Srinivasan et al. disclose wherein the at least one component to be reconfigured is a control service component and/or a platform component on which the control service component is running, and wherein the evaluating is only performed when it is the control service component that is to be reconfigured (in Srinivasan, container 114, in conjunction with server 106, provides the services over which application requests are met and responses provided. Additionally, container 114 contains and manages application components, such as servlets. Container 114 can be built into a server 106, such as a web server or application server, or installed as an add-on component to a server via an API (Application Program Interface).  See para 41).
In regard to claim 14, Srinivasan et al. disclose a node manager for online reconfiguration of a node in a process control system, wherein the node comprises components, where each component is a separate executable running in a separate operating system process as provided by a real time operating system of the node, the node manager comprising processing circuitry (as shown in Fig. 1A, which is reproduced below for ease of reference and convenience, Srinivasan discloses a system 100 in which one embodiment of the present invention may be implemented, the system comprising a plurality of clients 102, a network 104, a server 106, and a storage 118.  In system 100, each of the clients 102 may be any mechanism capable of communicating with the server 106, including but not limited to a computer running a browser program. The client 102 may communicate with the server 106 using any known protocol, including but not limited to HTTP and FTP, and the client 102 communicates with the server 106 via the network 104.  See para 26-30),

    PNG
    media_image1.png
    1123
    842
    media_image1.png
    Greyscale

the processing circuitry being configured to cause the node manager to triggering, based on new configuration data and whilst running the at least one of the components to be reconfigured, creation of a new configuration entity for each of the at least one of the components to be reconfigured, the creating involving implementing, by each new configuration entity, a part of the reconfiguration corresponding to its component to be reconfigured (in Srinivasan, application configuration information defining a reconfigured version of an application 150 is read from storage. This process can be initiated, for example, by a server reconfiguration request or an application reconfiguration request received over an administration channel or via a command line utility.  After constructing an application configuration based on the reconfigured version of the application, the server 106 (FIG. 1) determines whether the reconfigured version of that application successfully initialized. The server 106 relies on its components, such as container 114, to determine that the reconfigured version of the application successfully initialized since the container 114 reads the application configuration and loads the application.  See para 66-71); triggering synchronization of runtime data in each new configuration entity with runtime data of its corresponding existing configuration (in Srinivasan, persistent session information related to existing user sessions is accessed so that new service requests from the same user and for the same application can use the existing session information. The session information is "copied" to, or associated with, the new version of the application through a pointer that references the area of memory on which the session information is stored.  See para 74-75); and triggering replacement of the existing configuration entity with its new configuration entity and thereby reconfiguring the node (in Srinivasan, during a server 106 reconfiguration operation, the existing application objects and their associated configuration objects are not changed. Rather, a separate set of objects is constructed to represent the reconfigured version of the application and its configuration. Once the new configuration is ready to be installed in the running server 106, it is defined as the "current" configuration, while the configuration that it replaced is marked as "old." This occurs through redirecting the current configuration pointer 112 to point to the current configuration.  See para 72-73).
In regard to claim 15, Srinivasan et al. disclose a computer program for online reconfiguration of a node in a process control system, wherein the node comprises components, where each component is a separate executable running in a separate operating system process as provided by a real time operating system of the node, the computer program comprising computer code which, when run on processing circuitry of a node manager (as shown in Fig. 1A, which is reproduced below for ease of reference and convenience, Srinivasan discloses a system 100 in which one embodiment of the present invention may be implemented, the system comprising a plurality of clients 102, a network 104, a server 106, and a storage 118.  In system 100, each of the clients 102 may be any mechanism capable of communicating with the server 106, including but not limited to a computer running a browser program. The client 102 may communicate with the server 106 using any known protocol, including but not limited to HTTP and FTP, and the client 102 communicates with the server 106 via the network 104.  See para 26-30),

    PNG
    media_image1.png
    1123
    842
    media_image1.png
    Greyscale

causes the node manager to perform a method including the steps of: triggering, based on new configuration data and whilst running the at least one of the components to be reconfigured, creation of a new configuration entity for each of the at least one of the components to be reconfigured, the creating involving implementing, by each new configuration entity, a part of the reconfiguration corresponding to its component to be reconfigured (in Srinivasan, application configuration information defining a reconfigured version of an application 150 is read from storage. This process can be initiated, for example, by a server reconfiguration request or an application reconfiguration request received over an administration channel or via a command line utility.  After constructing an application configuration based on the reconfigured version of the application, the server 106 (FIG. 1) determines whether the reconfigured version of that application successfully initialized. The server 106 relies on its components, such as container 114, to determine that the reconfigured version of the application successfully initialized since the container 114 reads the application configuration and loads the application.  See para 66-71); triggering synchronization of runtime data in each new configuration entity with runtime data of its corresponding existing configuration entity (in Srinivasan, persistent session information related to existing user sessions is accessed so that new service requests from the same user and for the same application can use the existing session information. The session information is "copied" to, or associated with, the new version of the application through a pointer that references the area of memory on which the session information is stored.  See para 74-75); and triggering replacement of the existing configuration entity with its new configuration entity and thereby reconfiguring the node (in Srinivasan, during a server 106 reconfiguration operation, the existing application objects and their associated configuration objects are not changed. Rather, a separate set of objects is constructed to represent the reconfigured version of the application and its configuration. Once the new configuration is ready to be installed in the running server 106, it is defined as the "current" configuration, while the configuration that it replaced is marked as "old." This occurs through redirecting the current configuration pointer 112 to point to the current configuration.  See para 72-73).
Examiner's note:

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Allowable Subject Matter
	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 11-12 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	wherein the control service component comprises a middleware API, the node manager API, and an address space (claim 11);
wherein the platform component comprises middleware, the node manager, and a communication interface (claim 12).

Conclusion
	Claims 1-10, 13-18 are rejected.  Claims 11-12 are objected.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Vichare et al. (US No. 8,972,968) disclose an alternate service for application.
Leyrer et al. (US No. 11,281,493) disclose a real-time context specific task manager for multi-core communication and control system.
Mitra (US No. 11,182,142) disclose a method and system for dynamic deployment and vertical scaling of applications in a cloud environment.
Xu (US No. 10,671,376) disclose a server program hot upgrading method and device.
Bhattacharjya et al. (US No. 10,389,735) disclose an automated conversion of networked applications to read-only networked applications.
Gupta et al. (US No. 10,382,262) disclose a dynamic application configuration techniques.
Ciccone (US No. 8,898,658) disclose a dynamic web resource provisioning.
Tow et al. (US No. 8,539,050) disclose a method for distributing update modules for computer software over a network.
Taguchi et al. (US No. 7,415,707) disclose an installation software using setting file to automatically determine if a module is installable and the location of the installation.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186